Exhibit 10.47

Execution Copy
First Amendment Agreement
to
Note Purchase Agreement dated as of July 9, 2009
and
U.S.$55,000,000 Senior Unsecured Guaranteed Notes due August 9, 2014
Dated as of
March 25, 2010
To the holders listed on the Signature Pages to
this First Amendment Agreement (the “Holders”)
Ladies and Gentlemen:
     Reference is made to the Note Purchase Agreement dated as of July 9, 2009
among UTi Worldwide Inc., a BVI Business Company incorporated under the laws of
the British Virgin Islands with company number 141257 (the “Company”), each of
the Subsidiary Guarantors party thereto (the Company and the Subsidiary
Guarantors being referred to herein as the “Obligors”), and the Purchasers named
in Schedule A thereto (the “Existing Note Purchase Agreement”), pursuant to
which U.S.$55,000,000 aggregate principal amount of the Company’s 8.06% Senior
Unsecured Guaranteed Notes due August 9, 2014 (the “Notes”) were issued and are
currently outstanding.
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Holders and the Obligors agree as follows:
Section 1. Amendments.
     Section 10.15 of the Existing Note Purchase Agreement is hereby amended by
replacing “July 31, 2010” with “April 30, 2011.”
Section 2. Conditions Precedent.
     This First Amendment Agreement shall not become effective until, and shall
become effective on, the business day when each of the following conditions
shall have been satisfied:
     (a) The Holders shall have received this First Amendment Agreement, duly
executed by each Obligor.
     (b) The Required Holders shall have consented to this First Amendment
Agreement as evidenced by its execution hereof.

 



--------------------------------------------------------------------------------



 



     (c) The representations and warranties of the Obligors set forth in
Section 3 hereof shall be true and correct in all material respects as of the
date of the execution and delivery of this First Amendment Agreement.
     (d) Any consents or approvals from any holder or holders of any outstanding
security of any Obligor or any Subsidiary and any amendments of agreements
pursuant to which any securities may have been issued which shall be necessary
to permit the consummation of the transactions contemplated hereby shall have
been obtained and all such consents or amendments shall be reasonably
satisfactory in form and substance to the Holders and their special counsel.
     (e) The Obligors shall have paid a work fee to the Holders equal to .10% of
the aggregate outstanding principal amount of Notes.
     (f) The Obligors shall have paid the fees and disbursements of the Holders
special counsel, Chapman and Cutler LLP, incurred in connection with the
negotiation, preparation, execution and delivery of this First Amendment
Agreement and the transactions contemplated hereby which fees and disbursements
are reflected in the statement of such special counsel delivered to the Company
at the time of the execution and delivery of this First Amendment Agreement.
     (g) All corporate and other proceedings in connection with the transactions
contemplated by this First Amendment Agreement and all documents and instruments
incident to such transactions shall be satisfactory to you and your special
counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.
     (h) Each Holder shall have received a fully executed copy of the Second
Amendment to Letter of Credit Agreement, dated as of March 25, 2010 (the
“Nedbank Agreement”), by and among UTi Worldwide Inc. and certain of its
subsidiaries party thereto and Nedbank Limited, acting through its London Branch
and that certain First Amendment to Letter of Credit Agreement (the “LC
Agreement”), dated as of March 25, 2010, by and among UTi Worldwide Inc. and
certain of its subsidiaries party thereto and ABN Amro Bank N.V., as
Performance-Based LC Issuing Bank and The Royal Bank of Scotland plc, in its
capacity as Financial LC Issuing Bank which shall be reasonably satisfactory in
form and substance to the Holders.
Section 3. Representations and Warranties.
     Each Obligor, jointly and severally, hereby represents and warrants that as
of the date hereof and as of the date of execution and delivery of this First
Amendment Agreement:

- 2 -



--------------------------------------------------------------------------------



 



     (a) Each Obligor is duly organized and validly existing under the laws of
its jurisdiction of organization.
     (b) This First Amendment Agreement and the transactions contemplated hereby
are within the corporate powers of each Obligor, have been duly authorized by
all necessary corporate action on the part of each Obligor and this First
Amendment Agreement has been duly executed and delivered by each Obligor and
constitutes legal, valid and binding obligations of each Obligor enforceable in
accordance with its terms.
     (c) Each Obligor represents and warrants that there are no Defaults or
Events of Default under the Existing Note Purchase Agreement immediately before
giving effect to this First Amendment Agreement nor under the Note Purchase
Agreement, immediately after giving effect to this First Amendment Agreement.
     (d) The execution, delivery and performance of this First Amendment
Agreement by each Obligor does not and will not result in a violation of or
default under (A) the articles of association or bylaws of any Obligor, (B) any
material agreement to which any Obligor is a party or by which it is bound or to
which any Obligor or any of their properties is subject, (C) any material order,
writ, injunction or decree binding on any Obligor, or (D) any statute,
regulation, rule or other law applicable to any Obligor in any material respect.
     (e) No authorization, consent, approval, exemption or action by or notice
to or filing with any court or administrative or governmental body (other than
periodic filings with regulatory authorities, none of which are required to be
filed as of the effective date of this First Amendment Agreement and all of
which the Company agrees to timely file) is required in connection with the
execution and delivery of this First Amendment Agreement or the consummation of
the transactions contemplated thereby.
     (f) No Obligor has paid or agreed to pay any fees or other consideration,
or given any additional security or collateral, or shortened the maturity or
average life of any indebtedness or permanently reduced any borrowing capacity,
in each case, in connection with the obtaining of any consents or approvals in
connection with the transactions contemplated hereby including, without
limitation thereof in connection with the NedBank Agreement and LC Agreement,
other than the payment of legal fees of counsel to the lenders and agents under
the NedBank Agreement and LC Agreement.
     (g) Each Subsidiary of the Company which is a borrower or guarantor under
the NedBank Agreement and LC Agreement as of the date hereof is a Subsidiary
Guarantor hereunder.
Section 4. Miscellaneous.
     Section 4.1. Except as amended herein, all terms and provisions of the
Existing Note Purchase Agreement, the Notes, the Subsidiary Guarantee Agreement
and related agreements and instruments are hereby ratified, confirmed and
approved in all respects.

- 3 -



--------------------------------------------------------------------------------



 



     Section 4.2. Any and all notices, requests, certificates and other
instruments, including the Notes, may refer to the “Note Purchase Agreement”
without making specific reference to the First Amendment Agreement, but
nevertheless all such references shall be deemed to include the First Amendment
Agreement unless the context shall otherwise require.
     Section 4.3. This First Amendment Agreement and all covenants herein
contained shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereunder.
     Section 4.4. This First Amendment Agreement shall be governed by and
construed in accordance with New York law excluding choice-of-law principles of
the law of such State that would require the application of the laws of a
jurisdiction other than such State.
     Section 4.5. The capitalized terms used in this First Amendment Agreement
shall have the respective meanings specified in the Note Purchase Agreement
unless otherwise herein defined, or the context hereof shall otherwise require.
     Section 4.6. The execution hereof by the Holders shall constitute a
contract among the Obligors and the Holders for the uses and purposes
hereinabove set forth. This First Amendment Agreement may be executed in any
number of counterparts, each executed counterpart constituting an original but
all together only one agreement.
[Remainder of Page Intentionally Blank]

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

              COMPANY:   UTi WORLDWIDE INC.    
 
           
 
  By:   /s/ Craig Braun
 
Authorized Signatory    

[Signature Page to First Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              SUBSIDIARY GUARANTORS:   UTI (AUST) PTY LIMITED, ABN 48 006 734
747    
 
           
 
  By:   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI AFRICA SERVICES LIMITED    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UNIGISTIX INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI, CANADA, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI CANADA HOLDINGS, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                SPAN MANUFACTURING LIMITED    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI DEUTSCHLAND GMBH    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    

[Signature Page to First Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                      UTI (HK) LTD.        
 
               
 
  By   /s/ Craig Braun
 
Authorized Signatory        
 
                    UTI NEDERLAND B.V.        
 
               
 
  By   /s/ Craig Braun
 
Authorized Signatory        
 
                    SERVICIOS LOGISTICOS INTEGRADOS SLI, S.A     .  
 
               
 
  By   /s/ Craig Braun
 
Authorized Signatory        
 
                    UNIÓN DE SERVICIOS LOGÍSTICOS INTEGRADOS, S.A.      
 
               
 
  By   /s/ Craig Braun
 
Authorized Signatory        
 
                    UTI SPAIN S.A.        
 
               
 
  By   /s/ Craig Braun
 
Authorized Signatory        
 
                    UTI (TAIWAN) LIMITED        
 
               
 
  By   /s/ Craig Braun
 
Authorized Signatory        

[Signature Page to First Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  UTI LOGISTICS (TAIWAN) LTD.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI WORLDWIDE (UK) LIMITED    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI, (U.S.) HOLDINGS, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI, UNITED STATES, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI, SERVICES, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI BROKERAGE, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI LOGISTICS, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    

[Signature Page to First Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  VANGUARD CARGO SYSTEMS, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI INTEGRATED LOGISTICS, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                MARKET INDUSTRIES, LTD.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                MARKET TRANSPORT, LTD    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                TRIPLE EXPRESS, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                INTRANSIT, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                MARKET LOGISTICS SERVICES, LTD.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    

[Signature Page to First Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  MARKET LOGISTICS BROKERAGE, LTD.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                SAMMONS TRANSPORTATION, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                LAKE STATES TRUCKING, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                CONCENTREK, INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UNITED EXPRESS, LTD.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                AFRICAN INVESTMENTS B.V.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    

[Signature Page to First Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  UTI ASIA PACIFIC LIMITED    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                GODDARD COMPANY LIMITED    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI INTERNATIONAL INC.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI (N.A.) HOLDINGS N.V.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI (NETHERLANDS) HOLDINGS B.V.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                PYRAMID FREIGHT (PROPRIETARY)
LIMITED    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI LOGISTICS N.V.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    

[Signature Page to First Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  UTI NEW ZEALAND LTD.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    
 
                UTI IRELAND LIMITED    
 
                Signed, Sealed and Delivered by    
 
                /s/ Craig Braun                   Craig Braun,
duly appointed attorney
for and on behalf of         UTi IRELAND LIMITED         in the presence of:    

             
 
  Witness: /s/ Lisa Roberts
 
   
 
  Name: Lisa Roberts    
 
  Address: 100 Oceangate, Ste 1500
Long Beach CA, 90802    
 
  Occupation:  Executive Assistant, Global Finance    

                  UTI WORLDWIDE (SINGAPORE) PTE LTD.    
 
           
 
  By   /s/ Craig Braun
 
Authorized Signatory    

[Signature Page to First Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



     This foregoing First Amendment Agreement is hereby accepted and agreed to
as of the date aforesaid by the holders listed below.

             
 
Connecticut General Life Insurance Company    
 
By:  Cigna Investments, Inc. (authorized agent)      
 
  By   /s/ Leonard Mazlish
 
Name: Leonard Mazlish    
 
      Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  RiverSource Life Insurance Company    
 
           
 
  By   /s/ Thomas W. Murphy
 
Name: Thomas W. Murphy    
 
      Title: Vice President — Investments    
 
                RiverSource Life Insurance Co. of New York    
 
           
 
  By   /s/ Thomas W. Murphy
 
Name: Thomas W. Murphy
Title: Vice President — Investments    

 



--------------------------------------------------------------------------------



 



                  The Guardian Life Insurance Company of America    
 
           
 
  By
  /s/ Ellen I. Whittaker
 
Name: Ellen I. Whittaker    
 
      Title: Senior Director, Private Placements    

 